Exhibit 99.1 Audentes Therapeutics Reports Third Quarter 2016 Financial Results and Provides Corporate Update Completed Initial Public Offering of 5.675 Million Shares of Common Stock, Completed Large-Scale Engineering Runs at Its Internal Manufacturing Facility, Commenced Enrollment in the INCEPTUS Clincal Assessment Study of XLMTM San Francisco, Calif., November 10, 2016 / PRNewswire/ Audentes Therapeutics, Inc.(Nasdaq: BOLD), a biotechnology company focused on developing and commercializing gene therapy products for patients living with serious, life-threatening rare diseases, today reported its financial results for the quarter ended September 30, 2016 and provided an update on the company’s recent achievements and upcoming events. “With the completion of our recent IPO, Audentes is well capitalized to advance a robust pipeline of gene therapy products for the treatment of serious, life-threatening rare diseases,” stated Matthew R. Patterson, President and Chief Executive Officer.“By the end of the first quarter of 2017, we plan to have filed INDs for AT132 for the treatment of X-Linked Myotubular Myopathy (XLMTM), AT342 for the treatment of Crigler-Najjar Syndrome and AT982 for the treatment of Pompe Disease.We plan to receive preliminary data from all three programs by the end of 2017.” Recent Achievements • Initial Public Offering: Strengthened the balance sheet with the completion of an initial public offering in July 2016.In the IPO, Audentes issued 5.675 million shares of common stock, inclusive of the underwriters’ overallotment option, at an offering price of $15 per share, resulting in aggregate cash proceeds to the company of $75.2 million, net of underwriting discounts, commissions and offering costs. • Large-Scale Manufacturing:Successfully completed large-scale engineering runs and qualified a state-of-the-art manufacturing facility.The Audentes manufacturing facility has been designed as a multi-product facility and built to adhere to U.S. Food and Drug Administration (FDA) and European Medicines Agency (EMA) standards, and establishes Audentes as a leader in the science of AAV gene therapy manufacturing.The new facility allows Audentes to independently meet the product needs of its currently planned clinical trials, and allows for expansion for future product development and commercial needs. • Commenced Enrollment in INCEPTUS:Commenced enrollment in INCEPTUS, a prospective study designed to characterize disease presentation in boys aged three years or younger living with XLMTM. The study is evaluating boys over a three to twelve-month period prior to potential enrollment in ASPIRO, the planned Phase1/2clinical study intended to evaluate the safety and preliminary efficacy of AT132.INCEPTUS is designed to serve as a longitudinal baseline and within-patient control for subjects who enroll in the ASPIRO study, while also facilitating the operational aspects of ASPIRO once initiated. Upcoming Events • Initiation of cGMP Manufacturing:After the successful completion of large-scale (2x500L) engineering runs at its new state-of-the-art manufacturing facility, Audentes plans to initiate cGMP manufacturing activities to produce clinical trial material for ASPIRO and the Phase 1/2 study of Crigler-Najjar, each scheduled to begin enrolling patients in 2017. • IND Filings:Plan to file an IND for AT132 for the treatment of XLMTM in the first quarter of 2017.Plan to file INDs for AT342 for the treatment of Crigler-Najjar Syndrome and AT982 for the treatment of Pompe Disease in the fourth quarter of 2016. • Preliminary Data:Preliminary data from the AT132, AT342 and AT982 programs is expected by the end of 2017. Third Quarter 2016 Financial Results • Cash Position: As ofSeptember 30, 2016, Audentes had cash, cash equivalents and short-term investments of $119.2 million, which includes net proceeds of $75.2 million from its initial public offering that closed in July 2016. • R&D Expenses:Research and development expenses were$12.5 millionfor the third quarter of 2016 compared to $5.3 millionfor the same period in 2015, an increase of$7.2 million.The increase was primarily due to increased personnel costs and expenses related to advancing our AT132 and AT342 programs.Additional increases were due to early development costs related to our AT307 program and for costs related to manufacturing process development.Research and development expenses for the nine months endedSeptember 30, 2016were $32.2million, compared to approximately$12.3 millionfor the same period in 2015. • General and Administrative: General and administrative expenses were$2.9 millionfor the third quarter of 2016 compared to$1.7 millionfor the same period in 2015, an increase of$1.2million.The increase was primarily due to increased personnel and facilities costs. General and administrative expenses for the nine months endedSeptember 30, 2016were $8.0million, compared to $4.4 millionfor the same period in 2015. • Net Loss: Net loss was$15.4 millionfor the third quarter of 2016, compared to a net loss of$7.0millionfor the same period in 2015. Net loss for the nine months endedSeptember 30, 2016was$40.0 million, compared to a net loss of$16.5 millionfor the same period in 2015. About Audentes Therapeutics, Inc.
